DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s RCE (Request for Continuing Examination) filed on June 06, 2022 in which claims 1-20 are presented for examination; of which, claims 1, 8 and 14 were amended.

Allowable Subject Matter
Claims 1-20 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: The present invention generally relates to management of applications, including to systems and methods for using an embedded browser to manage and monitor web and software-as-a-service (SaaS) applications. The closest prior art of record, Huang et al. WO 2018028098 A1 and Bennett et al. US Publication No. 2017/0193029, disclose similar methodologies. However, the closest prior art of record, Huang et al. WO 2018028098 A1 and Bennett et al. US Publication No. 2017/0193029, failed to show “one or more processors of a client device configured to: identify a change in context of a user of the client device based at least on an indication from a computing device different from the client device; determine, responsive to and based at least on the change in context of the user, an update to a current state of a session established between the client device and one or more servers to access a software-as-a-service (“SaaS”) application hosted by the one or more servers and accessible via the client device; and apply, responsive to the change in the context of the user, the determined update to the current state of the session of the SaaS application on the client device to access the SaaS application”. These claimed features being present in the independent claims 1, 8, 14 and in conjunction with all the other claimed limitations render claims 1, 8 and 14 allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ COBY/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        
June 13, 2022